In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00223-CR
______________________________


CEDRIC VON CHARLES HARPER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 123rd Judicial District Court
Panola County, Texas
Trial Court No. 2000-C-128


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Cedric von Charles Harper attempts to appeal his conviction and sentence for
aggravated robbery.  Harper pled guilty June 6, 2000.  The judgment states a plea
agreement was entered between the State and Harper for a sentence of twenty-five years,
the same sentence imposed by the trial court.  No motion for new trial was filed, and
Harper did not file his pro se notice of appeal until September 22, 2005.  
          "The timely filing of a notice of appeal is jurisdictional in this court, and absent a
timely filed notice or extension request, we must dismiss the appeal."  In re K.M.Z.,
No. 2-04-374-CV, 2005 Tex. App. LEXIS 690, at *2 (Tex. App.—Fort Worth Jan. 27, 2005,
no pet.).  To perfect appeal in a criminal case, the defendant's notice of appeal must be
filed within thirty days from the date the trial court imposes sentence, unless a motion for
new trial has been timely filed.  Tex. R. App. P. 26.2(a)(1).  In this case, Harper's pro se
notice of appeal was untimely because it was not filed until more than thirty days after
sentence was imposed.  
          For the reasons stated, we dismiss the appeal for want of jurisdiction.


                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      October 17, 2005
Date Decided:         October 18, 2005

Do Not Publish